Citation Nr: 0703656	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  97-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral ear 
disability as due to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral ear 
disability on other than an Agent Orange basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran has relocated and 
jurisdiction over the claims folder has been transferred to 
the RO in New York, New York.

The veteran's appeal was previously before the Board in April 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The issue of entitlement to service connection for bilateral 
ear disability is addressed in the remand which follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for bilateral ear disability on other than an Agent Orange 
basis was denied in an unappealed rating decision of April 
1970.  

2.  The evidence received since then includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for bilateral ear disability on 
other than an Agent Orange basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen.  
Therefore, no further development with respect to this matter 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 
38 C.F.R. § 3.159 (2006).


Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).


Analysis

Service connection for bilateral ear disability was denied in 
an unappealed rating decision of April 1970.  The evidence of 
record at that time included service medical records that are 
negative for any diagnosis pertaining to the veteran's ears; 
however, the veteran did note a history of running ears on 
the report of medical history completed in connection with 
his enlistment.  His ears were found to be normal upon 
clinical examination at both his enlistment and separation 
examinations.  Also of record at the time of the initial 
denial was a December 1969 discharge summary from a VA 
psychiatric facility noting that the veteran had a history of 
recurrent otitis-externa since age 15.  The RO denied the 
veteran's bilateral ear disability claim on the basis that 
there was no evidence of treatment for an ear condition 
during service.

The veteran's claim to reopen was received in September 1996.  
VA has received both private and VA treatment records showing 
that the veteran has been diagnosed with chronic recurrent 
otitis externa that began in childhood.  The veteran has also 
added several statements to the record stating that his pre-
existing ear condition was aggravated by service.  

The Board finds the veteran has submitted new and material 
evidence and that reopening of the claim for entitlement to 
service connection for bilateral ear disability on other than 
an Agent Orange basis is warranted.  In this regard, the 
Board notes that medical evidence establishing the presence 
of chronic disability of either ear was not previously of 
record.  The medical evidence added to the record indicates 
that the veteran has chronic bilateral ear disability.  
Therefore, it is not cumulative or redundant of the evidence 
previously of record.  Moreover, the medical evidence added 
to the records suggests that chronic bilateral ear disability 
was present in service.  Therefore, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for bilateral ear disability on other than an 
Agent Orange basis is granted.


REMAND

While the Board has determined that new and material evidence 
has been submitted to warrant reopening the veteran's claim 
for service connection for bilateral ear disability on other 
than an Agent Orange basis, the Board finds that the veteran 
should be provided a VA examination to determine the nature 
and etiology of any  current bilateral ear disability, to 
include whether it is etiologically related to exposure to 
Agent Orange in service.

The Board also notes that the veteran has repeatedly stated 
that he has undergone treatment at five different VA Medical 
Centers (VAMCs).  While some records from the Albany VAMC 
have been obtained, the Board notes that the veteran's claims 
folders do not contain records or records for requests from 
the other VAMCs identified by the veteran.  The procurement 
of potentially pertinent VA medical records referenced by the 
veteran is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit all pertinent evidence in 
his possession.
  
2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  
Specifically, complete records from the 
Brockton, Manhattan, Albany, Syracuse, 
and Boston VAMCs should be obtained.  If 
the RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
disorder of either ear.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

With respect to each currently present 
ear disorder, the examiner should answer 
the following questions: 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity as a 
result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim for 
service connection for bilateral hearing 
loss disability based on a de novo review 
of the record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals





 Department of Veterans Affairs


